     Case 4:20-cv-00027-WTM-CLR Document 17 Filed 05/18/21 Page 1 of 1



               IN THE UNITED    STATES DISTRICT COURT    FOR
                    THE   SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


EVA GROVNER,

       Plaintiff,

V.                                            CASE NO. CV420-027


MANNING M. GOLDSMITH, M.D
Neurotology, Georgia Ear
Institute, and ETAL,

       Defendant.




                                 ORDER


       Before the Court is the Magistrate Judge's February 8, 2021,

Report and Recommendation (Doc. 8), to which Plaintiff has not

filed objections.^ After a careful de novo review of the record,

the report and recommendation is ADOPTED as the Court's opinion in

this case. Plaintiff's complaint is DISMISSED WITHOUT PREJUDICE.

The Clerk of Court is DIRECTED to close this case.


       SO ORDERED this     /s^day of May 2021.

                                   WILLIAM T. MOORE, JR.^
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA




1 The Court notes that it granted Plaintiff an additional sixty
days to file objections to the report and recommendation. (Doc.
10.)
